Exhibit 10.2

TAX SHARING AGREEMENT

TAX SHARING AGREEMENT entered into as of July 18, 1991, among AMBAC Inc.
(“AMBAC”), AMBAC Indemnity Corporation (“AIC”), American Municipal Bond Holding
Company (“AMBH”) and HCIA (AIC, AMBH and HCIA, individually, a “Subsidiary” and,
collectively, the “Subsidiaries”).

WITNESSETH:

WHEREAS, AMBAC and each of the Subsidiaries are includible corporations in an
affiliated group of corporations of which AMBAC is the common parent, all within
the meaning of Section 1504 of the Internal Revenue Code of 1986 (the “Code”);
and

WHEREAS, AMBH is currently a wholly owned subsidiary of AIC; and

WHEREAS, AMBAC intends to file consolidated Federal income tax returns on behalf
of itself and the other Members of the Group (hereinafter defined), including
the Subsidiaries; and

WHEREAS, AMBAC and the Subsidiaries wish to agree upon an equitable method to
allocate and settle among them the consolidated Federal income tax liability of
the Group, and to reimburse the Parent (as hereinafter defined) for payment of
such tax liability;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

(a) “Parent” shall mean AMBAC or any successor common-parent corporation of the
Group;

(b) “Group” shall mean Parent, the Subsidiaries and all corporations (whether
now existing or hereafter formed or acquired) which are includible in an
affiliated group, as defined in Section 1504(a) of the Code.

(c) “Member” shall mean each corporation (whether now existing or hereafter
formed or acquired), including Parent and each of the Subsidiaries, that is
entitled or required to join with Parent in filing a consolidated Federal income
tax return.

(d) “Taxable Period” shall mean any taxable year ending after the date hereof
with respect to which a consolidated Federal income tax return is filed on
behalf of the Group.

(e) “Subsidiary Separate Tax” for a Taxable Period shall mean, with respect to
each Subsidiary, the Federal income tax liability that each Subsidiary would
have for such Taxable Period (including interest and penalties related to items
attributable to each Subsidiary) determined as if such Subsidiary had filed its
own Federal income tax

 

2



--------------------------------------------------------------------------------

return for such Taxable Period (or portion thereof) and all prior periods
beginning on or after the Effective Time. Such Federal income tax liability for
such Taxable Period (or portion thereof) shall be computed by employing the
methods and principles of accounting, elections and conventions (the “Methods”)
actually used in the determination of the Federal income tax liability of the
Group.

(f) “Estimated Tax Payments” shall mean for a Taxable Period the aggregate
payments for such Taxable Period provided in paragraph 4 hereof (excluding such
payments, if any, made prior to the Effective Time).

(g) “Effective Time” shall mean the date on which Parent ceases to be a member
of the affiliated group of which Citicorp is the common parent.

2. Payments. For each Taxable Period, each Subsidiary’s portion of the Federal
income tax liability of the Group shall be the Subsidiary’s Separate Tax. Each
Subsidiary shall make payment thereof to Parent as provided in paragraph 3(a).

3. Time and Form of Payment.

(a) Payments by the Subsidiaries. Payments by the Subsidiaries pursuant to
paragraph 2 hereof shall be made no later than the due date of the Group’s
consolidated Federal income tax return for the Taxable Period in question, not
including extensions. Parent shall give each Subsidiary

 

3



--------------------------------------------------------------------------------

at least three (3) business days’ advance notice in writing of any payment to be
paid by such Subsidiary to Parent pursuant to this paragraph 3(a) or paragraph
2, 4 or 5 hereof.

(b) Payments by Parent. To the extent that payments made by any Subsidiary
pursuant to paragraph 3(a) and paragraph 4 exceed the Subsidiary Separate Tax
liability of such Subsidiary for a Taxable Period, Parent shall, no later than
thirty days after the filing of the Group’s consolidated federal income tax
return for such Taxable Period, refund such excess to such Subsidiary. In the
event that any Subsidiary is entitled to reduce such Subsidiary’s Subsidiary
Separate Tax for a prior Taxable Period begun on or after the Effective Time as
the result of a net operating loss or other tax benefit of such Subsidiary
generated in a later Taxable Period, Parent shall, no later than thirty days
after the filing of the Group’s consolidated Federal income tax return for such
later Taxable Period, pay to such Subsidiary the amount of actual permanent tax
savings fairly attributable to the use by the Group of such net operating loss
or other tax benefit.

4. Estimated Tax Payments. No later than two business days prior to the dates
specified for payment of estimated tax in Section 6655 of the Code, each
Subsidiary will pay to Parent an amount equal to the estimated Subsidiary
Separate Tax liability of such Subsidiary.

 

4



--------------------------------------------------------------------------------

5. Redeterminations of Tax Liability. In the event of any redetermination of any
item of income, gain, loss, deduction or credit of any member of the Group for
any Taxable Period as a result of an examination by the Internal Revenue Service
(the “IRS”), any final action by the IRS on an amended return or a claim for
refund, the execution of a closing agreement with the IRS or a judicial decision
which has become final (a “Final Determination”), the Subsidiary Separate Tax
with respect to each Subsidiary shall be recomputed for such Taxable Period
(insofar as possible on the basis described in paragraph l(e)) to take into
account such redetermination (including any penalties or additions to tax) in a
manner consistent with such revised treatment, and the payments pursuant to
paragraphs 2 and 3 hereof shall be appropriately adjusted. Any additional
payment between Parent and any of the Subsidiaries required by such adjustment
shall be paid within seven (7) days of the date of a Final Determination with
respect to such redetermination, or as soon as such adjustment can practicably
be calculated, if later. Such payment shall be made together with interest for
the period from the due date for tax returns for the Taxable Period for which
tax liability was recomputed to the date of payment at the rate provided for
underpayments in Section 6621(a) of the Code in the case of payments from any
Subsidiary to the Parent and at the rate provided for overpayments in
Section 6621(a) of the Code in the case of payments to any Subsidiary by the
Parent.

 

5



--------------------------------------------------------------------------------

6. Filing of Returns, Payment of Tax, Etc.

(a) Holdings as Agent. Each Subsidiary hereby appoints Parent as its agent, as
long as such Subsidiary is a Member of the Group, for purposes of filing such
consolidated federal income tax returns, making any election, application or
taking any action in connection therewith on behalf of the Members of the Group.
Each Subsidiary hereby consents to the filing of such returns and the making of
such elections and applications.

(b) Cooperation. Each of the Subsidiaries shall cooperate with Parent in the
filing of any consolidated Federal income tax returns for the Group by
maintaining such books and records and providing such information as may be
necessary or useful in the filing of such returns and executing any documents
and taking any actions which Parent may reasonably request in connection
therewith. Each Member of the Group will provide Parent with such information
concerning such returns and the application of this Agreement as Parent may
reasonably request.

(c) Payment of Tax. For every Taxable Period, Parent will pay or discharge, or
cause to be paid or discharged, the consolidated Federal income tax liability,
including payments of estimated tax, of the Group.

(d) Tax and Loss Bonds. To the extent that the purchase of tax and loss bonds is
allowable under the Code and is to the advantage of AIC and the Group, such
purchase will be made.

 

6



--------------------------------------------------------------------------------

7. State and Local Taxes. In the event that any of the Subsidiaries and the
Parent is required to file, or elects to file, any combined or consolidated (or
similar) state or local income or franchise tax returns or is treated as a
member of a unitary group with any Member of the Group, then Parent and any
Members of the Group that are required to be included in such returns, or that
are requested to be included in such returns by Parent, shall join in the filing
thereof, and Parent’s obligations to make payments to taxing authorities and the
Member’s rights to payments from each other shall be determined in a manner as
similar as possible to that provided herein for Federal income tax purposes.

8. Resolution of Disputes. Any dispute concerning the calculation or basis of
determination of any payment provided for hereunder shall be resolved by an
independent accounting firm of national reputation agreed to by the parties,
whose judgment shall be conclusive and binding upon the parties.

9. Adjudications. In any audit, conference or other proceeding with the IRS, or
in any judicial proceedings concerning the determination of the Federal income
tax liabilities of the Group or any of its members for any Taxable Period or
portion thereof during which each Subsidiary is a member of the Group, the Group
and each of its members shall be represented by persons selected by Parent. The
settlement and terms of settlement of any issues relating to any such proceeding
shall be in the sole

 

7



--------------------------------------------------------------------------------

discretion of Parent, and each Subsidiary appoints Parent as its agent for the
purpose of proposing and concluding any such settlement.

10. Binding Effect; Successors. This Agreement shall be binding upon each Member
of the Group, whether or not such Member was a Member upon the execution of this
Agreement, and each Member consents to the terms hereof and guarantees the
performance of the agreements contained herein. Parent shall cause each future
Member of such Group to assent to the terms of this Agreement promptly after
becoming a Member of such Group. Each Member hereby assents to each new Member
becoming a party to this Agreement. This Agreement shall inure to the benefit of
and be binding upon any successors or assigns of the parties hereto.

11. Equitable Interpretation. This Agreement is intended to allocate the federal
income tax liabilities and benefits of the Group in an equitable manner, and any
situation or circumstance concerning such allocation which is not specifically
contemplated hereby or provided for herein shall be dealt with in a manner
consistent with the underlying principles of allocation of this Agreement.

12. Costs and Expenses. Any and all costs and expenses incurred in connection
with (i) the preparation of a consolidated or combined (or similar) Federal,
state or local income or franchise tax return which includes the income,

 

8



--------------------------------------------------------------------------------

gain, loss, deductions or credits of members of the Group, (ii) the application
of the provisions of this Agreement to the parties hereto or third parties, or
(iii) any audit, conference or other proceeding involving the IRS or any other
taxing authority to the extent that it relates to any item of income, gain,
loss, deduction or credit of any Member of the Group (other than costs and
expenses resulting from Parent’s failure to file a timely income tax return
(including an estimated return) or to pay with such return the tax shown on such
return or, if no such return was filed, the tax required to be shown on such
return) shall be allocated between the Parent and each Subsidiary in a
reasonable manner as determined by the Parent.

13. Effect of Agreement. This Agreement shall determine the liability of Parent
and each Subsidiary to each other as to the matters provided for herein, whether
or not such determination is effective for purposes of the Code or the Treasury
Regulations promulgated thereunder, financial reporting or any other matters.

14. Code References. Except as otherwise specifically provided herein, any
references to the sections of the Code shall be deemed to refer to any successor
provisions and shall refer to such sections or provisions as in effect from time
to time.

 

9



--------------------------------------------------------------------------------

15. Effectiveness; Termination.

(a) This Agreement shall become effective at the Effective Time.

(b) This Agreement shall be terminated on the happening of any of the following
events:

 

  (i) If the parties agree, in writing, to terminate this Agreement; or

 

  (ii) If the Group fails to file a consolidated Federal income tax return for
any taxable year; or

 

  (iii) With respect to any Member, if such Member ceases to be a member of the
Group for any reason.

Notwithstanding the termination of this Agreement, its provisions will remain in
effect with respect to any portion of the taxable period in which termination
occurs which is required to be included in the consolidated Federal income tax
return of the Group, will remain in effect with regard to amounts outstanding
under this Agreement prior to its termination, and will remain in effect with
respect to the matters dealt with in paragraphs 5, 6, 8 and 9 hereof.

16. Notices. Any payment, notice or communication required or permitted to be
given under this Agreement shall

 

10



--------------------------------------------------------------------------------

be deemed to have been given when deposited in the United States mail, postage
prepaid, addressed as follows:

 

  If to Parent:        

AMBAC Inc.

One State Street Plaza

New York, New York 10004

  If to AIC:        

AMBAC Indemnity Corporation

One State Street Plaza

New York, New York 10004

  If to AMBH:        

American Municipal Bond Holding Company

One State Street Plaza

New York, New York 10004

  If to HCIA:        

Health Care Investment Analysts, Inc.

207 East Redwood Street

Suite 400

Baltimore, Maryland 21202

or to such other address as a party shall furnish in writing to the other party.

17. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

AMBAC Inc. By:  

[ILLEGIBLE]

Title:   Treasurer AMBAC Indemnity Corporation By:  

[ILLEGIBLE]

Title:   Senior Vice-President American Municipal Bond Holding Company By:  

[ILLEGIBLE]

Title:   Vice-President Health Care Investment Analysts, Inc. By:  

[ILLEGIBLE]

Title:   Vice-President

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

AMBAC Inc. By:  

 

Title:   AMBAC Indemnity Corporation By:  

 

Title:  

American Municipal Bond

        Holding Company

By:  

 

Title:   Health Care investment Analysts, Inc By:  

 

Title:  

 

13